Citation Nr: 0736761	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran disagreed with this decision in December 2003.  
He perfected a timely appeal in February 2004 and requested a 
Travel Board hearing, which was held at the RO before the 
undersigned Acting Veterans Law Judge in September 2007.


FINDING OF FACT

The veteran has a diagnosis of PTSD based on a confirmed in-
service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred PTSD as a result of in-
service traumatic experiences.  His claimed in-service 
stressors included witnessing a friendly fire incident in 
Vietnam when a howitzer discharged, wounding him and killing 
a fellow soldier, and killing two Vietnamese civilians while 
out on patrol with his unit.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service personnel records show that he served 
in Vietnam from September 1965 to January 1966.  His 
principal duties in Vietnam were as a cannoneer.  He was 
assigned to A Battery, 2nd Howitzer Battalion, 17th Artillery, 
while in Vietnam.  He was awarded the Vietnam Service Medal.

VA clinical records show that, on VA examination in February 
2003, the veteran complained of nightmares since Vietnam.  
His nightmares occurred once every 2 to 3 months and up to 
2 or 3 times per month.  The veteran's reported in-service 
stressors included killing two Vietnamese civilians during a 
fire fight, witnessing a friendly fire incident in which a 
large gun was fired by mistake and wounded him and killed 
another soldier, and receiving enemy mortar fire.  The 
veteran reported working as a policeman since 1970 and was 
planning to retire soon.  Mental status examination of the 
veteran showed normal speech, somewhat circumstantial 
thoughts, no suicidal or homicidal ideation, no evidence of 
hallucinations or delusions, no clear paranoia, full 
orientation.  The VA examiner stated that the veteran did not 
meet the full criteria for any psychiatric disorder, although 
he had features of PTSD related to Vietnam with ongoing 
occasional nightmares.  The diagnoses included features of 
PTSD.    

On VA examination in April 2005, the veteran complained of 
poor sleep with recurrent combat-related nightmares, 
irritability, anxiety attacks, and distressing intrusive 
thoughts.  His nightmares occurred 3 to 4 times a month.  His 
reported in-service stressors included a friendly fire 
incident in which someone from the 101st Airborne was killed 
when a 106 millimeter recoilless howitzer discharged, 
wounding him.  Mental status examination of the veteran 
showed spontaneous speech that was pressured at times, 
circumstantial and detailed thoughts, anxiety and panic 
attacks, no auditory or visual hallucinations outside of 
flashback to in-service traumatic incidents, no delusions, 
and full orientation.  The veteran's Global Assessment of 
Functioning (GAF) score was 48.  The assessment included 
chronic severe PTSD.

In response to a request from the RO for verification of the 
veteran's claimed in-service stressor involving a friendly 
fire incident that wounded him and killed another soldier, 
the Center for Unit Records Research (CURR) (now Joint 
Services Research and Records Center (JSRRC)) notified VA in 
May 2006 that the veteran's unit (2nd Howitzer Battalion, 
17th Artillery) had been part of the 1st Air Cavalry Division.  
JSRRC stated that a review of official records shows that, on 
September 27, 1965, two men from 1st Battalion, 7th Cavalry, 
1st Air Cavalry Division, were wounded from friendly fire.  

There is a diagnosis of PTSD, related to the stressors 
reported by the veteran, of record.  Thus, the central issue 
in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

The veteran has maintained in lay statements and in testimony 
at his September 2007 Travel Board hearing that he engaged in 
combat in Vietnam and that his claimed in-service stressors 
were related to such combat.  Specifically, the veteran has 
contended that he was wounded during a friendly fire incident 
which killed another soldier in Vietnam in September or 
October 1965 and that he killed two Vietnamese civilians 
while on patrol with his unit.  

The objective evidence shows that the veteran's principal 
duties were as a cannoneer and that he served with an 
artillery battalion in Vietnam from September 1965 to January 
1966.  As noted, JSRRC confirmed in May 2006 that the 
veteran's artillery battalion was part of the 1st Air Cavalry 
Division in September and October 1965.  JSRRC also noted 
that the veteran's unit came in to contact with Viet Cong 
forces in December 1965 and was deployed in support of South 
Vietnamese forces.  Although the veteran's service personnel 
records do not indicate that he was awarded any combat 
citations, it appears that he engaged in combat with the 
enemy while in Vietnam.

The Board finds that the preponderance of the evidence 
supports granting service connection for PTSD.  The veteran 
has been diagnosed with PTSD based on his claimed in-service 
stressors of killing two Vietnamese civilians while in combat 
and witnessing a friendly fire incident in September or 
October 1965 which wounded him and killed another soldier.  
As noted, JSRRC verified that a friendly fire incident 
occurred in September 1965 which wounded two soldiers 
assigned to the veteran's divisional unit (1st Air Cavalry 
Division).  The other allegedly stressful in-service event 
which caused the veteran to experience PTSD symptoms did not 
involve military personnel, so there would be no official 
records that could be researched by JSRRC to verify that this 
claimed in-service stressor, in fact, occurred.  Further, the 
veteran's description of his additional claimed in-service 
stressor (killing two Vietnamese civilians while in combat) 
is simply too vague to submit for verification by JSRRC.  

A veteran with a noncombatant military occupational specialty 
who was stationed with a unit that was present while enemy 
attacks occurred would strongly suggest that he was, in fact, 
exposed to such attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (base subjected to rocket attacks during time 
that veteran was stationed at the base).  In other words, 
even though there is no official record that the veteran was 
injured following a friendly fire incident during active 
service in Vietnam, his presence with the unit in Vietnam at 
the time that the friendly fire incident occurred in 
September or October 1965 corroborates his statement that he 
witnessed and was involved in this incident.  Further, a 
stressor need not be corroborated in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Thus, in 
light of Pentecost, the veteran's claim for service 
connection for PTSD is granted.

Without deciding whether the notice and development 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 have been satisfied in the present case, it is the 
Board's conclusion that it is not precluded from adjudicating 
the appellant's claim.  The Board is granting in full the 
benefit sought on appeal and a decision at this point poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


